August 1, 1921. The opinion of the Court was delivered by
These facts appear in the record:
"This was an action begun on March 22, 1920, in the Court of Common Pleas for Anderson County, for damages alleged to have been sustained by the plaintiff in an automobile collision on the public highway. The plaintiff sought damages in the sum of $1,000.
"The complaint alleged, in substance, that the defendant, Clarence E. Locke, on March 21, 1920, operated his Ford touring car, motor No. 2626878, upon the highway in a careless, reckless, and unlawful manner, and injured plaintiff's automobile in attempting to pass plaintiff's car. A lien is claimed upon defendant's Ford automobile, and warrant of attachment was issued by the clerk of Court. The defendant appeared by guardian ad litem, making affidavit that he was only 16 years of age.
"At the conclusion of the case defendant, Clarence E. Locke, by his counsel, made a motion for a directed verdict for the defendant as to punitive damages, and upon the further ground that the allegations of the complaint were that Clarence E. Locke was guilty of the negligence and *Page 269 
willfulness charged in the complaint, while the proof was conclusive that said Clarence E. Locke was at home on the afternoon of the alleged injury, and that the car was in charge of the father of said Clarence E. Locke, who was accompanied by two other men.
"The Court, after hearing arguments, ruled that he would direct the jury not to find a personal judgment against the defendant or anybody else, but that, under his construction of the statute, the proceeding was in rem, and that he should direct the jury to find their verdict, if they found liability, against the Ford automobile."
The form of the verdict was as follows:
"We find that the property of the plaintiff was damaged as alleged in the complaint by the defendant's Ford automobile, bearing Motor No. 2622878, and South Carolina license No. 35896, $400, said Ford automobile being negligently operated on the public highway of Anderson County, and that the said automobile is subject to a lien for such damages.
"J.W. McDONALD, Foreman."
It is conceded that defendant, Clarence Locke, was not present at the accident, and that he was the only party sued. There was no allegation that the agent or servant or any person other than defendant committed the acts of negligence alleged. Motion for a new trial was noted and argued, but overruled, and this appeal is from the proceedings below, upon the following exceptions:
"(1) Because it was error for the Court to refuse to direct the verdict for defendant on the whole case, after holding, in conformity with the proof, that no personal judgment could be had against the defendant; it being submitted that attachment is only a provisional remedy in aid of an action and that if the action fails, the attachment fails.
"(2) Error of the Court in holding that the attachment proceedings could stand when the plaintiff failed to recover *Page 270 
judgment against the defendant. It is submitted that an automobile cannot be guilty of negligence, and that if the plaintiff fails to recover judgment against the defendant the attachment proceedings would become inoperative and ineffectual as an aid to the action."
The title of the Act (Laws 1912, p. 737) is as follows:
"An Act to further regulate the running of motor vehicles, in this State." We have classified the Act, which is as follows, by enumerating its provisions:
"(1) When a motor vehicle is operated in violation of the provisions of law, or negligently and carelessly, and when any person receives personal injury thereby, or when a buggy or wagon or other property is damaged thereby, (2) the damages done to such person or property shall be and constitute a lien next in priority to the lien for State and County taxes upon such motor vehicle, (3) recoverable in any Court of competent jurisdiction, (4) and the person sustaining such damages shall have a right to attach said motor vehicle in the manner provided by law for attachments in this State: (5) Provided, that this Act shall not be effective in case the motor vehicle shall have been stolen by the breaking of a building under a secure lock, or when the vehicle is securely locked."
Classification 1 of the Statute states the facts necessary to constitute a cause of action thereunder. In an action by a person for the recovery of damages suffered by him personally, or through injury to his property, the complaint should allege the facts and circumstances which show that such injury was caused by a motor vehicle, while it was being operated negligently or in violation of law, and such allegations must be sustained by testimony.
Classification 2 shows that such damages shall constitute a lien on the motor vehicle, operated as aforesaid. *Page 271 
Classification 3 merely provides that the action for damages may be brought in any Court of competent jurisdiction.
Classification 4 is to the effect that the plaintiff shall have the right to attach the motor vehicle in the manner provided by law in this State.
Classification 5 provides the manner in which an action for damages may be defeated.
There is no provision in the Statute that the owner of the car, or the person illegally or negligently operating it, should be personally liable thereunder. In Goldsmith, Jr., Grant v. United States, 254 U.S. 505,41 Sup. Ct. 189, 65 L.Ed. ___, it was held that Section 3450, Revised Statutes of the United States (U.S. Comp. St. § 6352), providing for the forfeiture of any conveyance used in the removal of any goods or commodities, with intent to defraud the United States of the tax thereon, applies to an automobile used in the unlawful removal of distilled spirits, though a seller of the automobile, who retained title for the unpaid purchase money, was without guilt; and the Statute so applied does not violate theFifth Amendment of the United States Constitution, relative to due process of law, as the thing forbidden is, primarily, considered the offender. In delivering the opinion of the Court, Mr. Justice McKenna said:
"It is the illegal use, that is the material consideration, it is that which works the forfeiture, the guilt or innocence of its owner being incidental."
Under our Statute, it is the illegal or negligent operation of the vehicle, whereby another suffers damages in person or property, that is the material consideration, the guilt or innocence of the owner being merely incidental. Bank v.Brigman, 106 S.C. 362, 91 S.E., 332, L.R.A. 1917 E. 925; In re McFadden, 112 S.C. 258, 99 S.E., 838; Tatev. Brazier, 115 S.C. 338, 105 S.E., 413. *Page 272 
While it is true that the remedy provided by the Statute is in rem, nevertheless it was not the intention of the Statute to supersede the right of a personal action against the owner or any other person operating the car illegally or negligently, thereby causing damages to another.
The injured person may proceed against the offending car alone, and it may be sold under order of the Court to satisfy the damages ascertained by the jury to have been sustained by the plaintiff. But the injured person also has the right to make the owner of the car, or other person causing the damage, a party defendant, and recover a personal judgment against such person if he was operating the car illegally or negligently upon the public highway, whereby another was injured. After sale of the car by order of the Court, the proceeds, after payment of the costs, shall be credited on the personal judgment, and execution issued on the personal judgment to satisfy any balance that might remain. A personal judgment cannot be recovered against the wrongdoer, unless he is made a party defendant to the action.
The sole question presented by the exceptions is, whether there was error on the part of his Honor the presiding Judge, in refusing to direct a verdict in favor of the defendant, Locke, on the ground that the testimony failed to show that a personal judgment could be recovered against him.
When the presiding Judge ruled that no personal judgment could be recovered against the defendant, Locke, he thereby practically ceased to be a party to the action, which was converted into a proceeding in rem.
The verdict shows that the jury found every fact necessary for a sale of the automobile to satisfy the amount found by them. *Page 273 
Appeal dismissed.
MR. JUSTICES WATTS and FRASER concur.